DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The prior art fails to disclose or suggest methods of producing immune mobilizing monoclonal T-cell receptor against cancer (ImmTAC) in a prokaryotic host cell, where the cell is cultured under a first growth phase followed by a second production phase.  The culture conditions comprise a temperature shift from a higher temperature in the growth phase to a lower temperature in the production phase and a shift in the agitation rate sufficient to reduce the oxygen uptake rate from the production phase to the growth phase.  Specifically, the temperature in the growth phase is from 2 °C to 10 °C higher than in the production phase.  In addition, the agitation rate of the growth phase is shifted to about 50 to 250 rpm lower in the production phase, which results in a lower peak oxygen uptake in the production phase than in the growth phase.

The Terminal Disclaimers over U.S. Patent Nos. 10,066,002 and 10,112,994 and U.S. Patent Application No. 16/138,180, filed November 30, 2020, are approved.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636